Citation Nr: 1030417	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-13 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Service Connection for Cause of the Veteran's 
Death.

2.  Entitlement to nonservice connected death pension.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had recognized service as a Philippine Scout from 
July 1946 to April 1949.  He died in September 1990.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Regional Office (RO) in Manila, 
the Republic of the Philippines, including a January 2007 
determination that, in pertinent part, determined that the 
appellant was not eligible for DIC, VA death pension or benefits 
and a September 2008 rating that denied service connection for 
cause of the Veteran's death.  

In April 2010, the appellant testified at a Travel Board hearing 
at the RO.  

The appellant submitted additional evidence in June 2010, 
comprised of a duplicate death certificate and written argument.  
She also submitted a written waiver of AOJ review of additional 
evidence in June 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1990.  The death certificate 
lists the immediate cause of death as cerebrovascular accident 
(CVA) with an underlying cause of hypertension.  These disorders 
began many years after service and were not caused by any 
incident of service.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The Veteran did not possess the requisite service to qualify 
for VA death pension benefits for his surviving spouse.  

4.  The appellant filed her claim for DIC and accrued benefits in 
November 2006, more than one year after the Veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The appellant is not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2009).  

3.  Entitlement to accrued benefits is not warranted. 38 U.S.C.A. 
§ 5121 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.152, 
3.1000(c) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claims as to whether the appellant has basic 
eligibility for VA pension benefits or for accrued benefits, the 
Board finds that because these matters are limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in November 2006, 
prior to initially denying the claim in January 2007 due to the 
appellant's failure to send evidence requested by this letter, 
and sent a second notice letter in May 2008 prior to 
redjudicating this claim in September 2008.  Additional notice 
was sent in February 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  The Board notes 
that the appellant was not specifically provided with all of the 
notice criteria required by Hupp; however, the Board concludes 
that this error is nonprejudicial, as the Veteran was not 
service-connected for any disabilities prior to his death.  See 
Hupp, supra.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  The case was last readjudicated in 
a March 2009 supplemental statement of the case.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Attempts were made to obtain 
service treatment records and alternate records and a formal 
finding has been made that such records are unavailable, aside 
from the confirmation of his dates of service obtained by 
alternate sources.  The Board finds no basis for further pursuit 
of additional service records as all efforts were exhausted to 
locate alternative records.  38 C.F.R. § 3.159(c)(2) and (3); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  The appellant has 
not identified alternate sources when provided notice of the 
missing records and being asked to do so in the November 2006 
notice letter.  The appellant has also indicated that there are 
no relevant post service records of medical treatment, having 
responded in the negative to requests to clarify medical 
treatment.  The Board is therefore satisfied that the RO has 
provided all assistance required by 38 U.S.C.A. § 5103A.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case there is no medical 
evidence or lay evidence to suggest treatment for cardiovascular 
problems dating back to service, and there is no treatment for 
any such disorders for many years thereafter, thus the Board 
finds that an opinion regarding the etiology of the Veteran's 
cause of death need not be obtained in this case.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  



Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran under certain 
circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the Veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at 
the time of the Veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the Veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married 
to the Veteran: (1) one year or more prior to the Veteran's 
death; or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or (3) prior 
to January 1, 1957, if the Veteran served during World War II.  
38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

I.  Cause of Death

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

The Veteran's death certificate reflects that he died on 
September [redacted], 1990 with an immediate cause of death shown to be 
CVA with underlying causes of hypertension.  At the time of his 
death he was not service connected for any disability.

Service treatment or other service department records are 
unavailable, and are presumed destroyed by a fire.  A December 
2006 response from the National Personnel Records Center to a 
request for information stated that the records were fire related 
and no separation documents were available to verify active duty 
dates.  The response indicated that the only available 
information obtained from alternate sources was reflecting 
honorable service from July 8, 1946 to April 6, 1949, which was 
accepted by the RO as confirming service with the New Philippine 
Scouts during those dates.  In August 2008, following 
unsuccessful attempts to obtain service department records, a 
formal findings was issued by the RO stating that service 
treatment records are unavailable.  The appellant was notified of 
the potential unavailability of such records as early as November 
2006, and completed a Request for Information Needed to 
Reconstruct Medical Data (NAF 13055) in April 2008, where she 
reported no treatment.  She has not submitted any evidence of 
record showing any treatment for cardiovascular problems during 
service or within one year of discharge, nor has she indicated 
that any such records are available.  

In April 2008 the appellant had an informal hearing where it was 
explained that her claim was initially denied due to her failure 
to submit requested documents of the Veteran's death certificate 
and NAF 13055.  She immediately presented these documents.  She 
also confirmed that she could not recall treatment for the 
Veteran during active service because she did not marry him until 
after the war.  She further confirmed that she had no medical 
evidence.  In February 2009 she had another informal conference 
where she indicated that she had no additional evidence to 
submit.  To date, no medical records of treatment are associated 
with the claims file.  

The appellant testified at her April 2010 Travel Board hearing 
that the Veteran had a stroke in 1985 and that he saw a doctor 
for high blood pressure medications in 1983, but could not 
remember any earlier treatment.  The Board notes that lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(nonprecedential) (confirming that, "in some cases, lay evidence 
will be competent and credible evidence of etiology").  However 
at the most, the appellant's lay evidence only suggests the 
presence of cardiovascular symptoms decades after service.  

At no point has the appellant presented any medical or lay 
evidence that would suggest the possibility of the cardiovascular 
diseases of CAD and hypertension listed on the Veteran's death 
certificate began in service or within one year later, or that 
they were caused or aggravated by any event in service therein. 

Accordingly service connection for cause of the Veteran's death 
is denied.

B.  Basic Entitlement to Nonservice Connected Death Pension

As noted above, persons with service in the Philippine 
Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), 
including the recognized guerrillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress shall not 
be deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  This includes all 
enlistments and reenlistments of Philippine Scouts in the Regular 
Army between October 6, 1945, and June 30, 1947.

In her initial applications for DIC benefits and survivor's 
benefits from November 2006, the appellant reported the Veteran's 
service as taking place from July 8, 1946 to April 6, 1949, with 
the branch of service said to be PS-HQ & HQ Co., 44th infantry 
regiment.  

As discussed above, service department records are unavailable, 
with the only service confirmed is that with the New Philippine 
Scouts from July 8, 1946 to April 6, 1949.  No other service has 
been confirmed by official sources.  The appellant did testify at 
her April 2010 Travel Board hearing that she thought he served in 
1942 but was unsure, and provided no further insight into the 
nature of his service that would warrant further investigation.  
The VA is bound by the service department's certification as to 
the Veteran's military service.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992).  

Service with the New Philippine Scouts on or after October 6, 
1945 is not qualifying service for the purposes of entitlement to 
nonservice connected pension benefits.  This is a case where the 
law is dispositive.  Basic eligibility for death pension benefits 
is precluded based on the service of the Veteran.  Therefore, the 
Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

Accordingly entitlement to nonservice connected death pension is 
denied.  

C.  Basic Entitlement to Accrued Benefits

The appellant has filed a claim for accrued benefits in November 
2008.  The Veteran is shown by his death certificate to have died 
on September [redacted], 1990.

Accrued benefits are defined as "periodic monetary benefits to 
which a payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
death and due and unpaid for a period not to exceed two years." 
See 38 U.S.C.A. § 5121; 38 C.F.R. 3.1000(a). Accrued benefits may 
be paid upon the death of a Veteran to his or her spouse. 38 
C.F.R. § 3.1000(a)(1)(i). The entitlement of the accrued benefits 
claimant is derived from the Veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater benefit 
than the Veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 to 
eliminate the two-year restriction on the payment of accrued 
benefits.  The revision to the statute, however, applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Because 
the Veteran's death occurred in September 1990, the Appellant's 
claim must be considered under the version of 38 U.S.C.A. § 
5121(a) currently in effect, which eliminates the two-year 
restriction on the payment of accrued benefits.

Applications for accrued benefits must be filed within one year 
after the date of death.  38 C.F.R. § 3.1000 (c).  A claim for 
death pension, compensation, or dependency and indemnity 
compensation (DIC) by a surviving spouse is deemed to include a 
claim for any accrued benefits. 38 C.F.R. § 3.152(b).

In this case, the Veteran died on September [redacted], 1990, and there 
is no evidence showing that at the time of his death that he ever 
filed a claim for entitlement to VA benefits, nor are there any 
adjudications of record for any VA benefits shown during his 
lifetime.  

There is no evidence to show that the appellant ever filed a 
claim for accrued benefits or for any other death benefits prior 
to the claim for DIC and accrued benefits that was received by 
the RO on November 13, 2006.  This is the earliest such claim of 
record filed by the appellant.  

Thus, the appellant has clearly filed her application for accrued 
benefits well beyond the one year time limit for claims based on 
deaths prior to December 16, 2003.  This is a case where the law 
is dispositive.  Basic eligibility for accrued benefits is 
precluded based on the claim having been filed more than one year 
after his death.  Therefore, the Board must deny the appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly entitlement to accrued benefits is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  

The appellant is not eligible for VA accrued benefits, and the 
claim is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


